EXHIBIT Code of Ethical Conduct Table of Contents Introduction 2 Personal Conduct 2 Conflict of Interest 3 Self-Dealing/Handling Personal Transactions/Loans 4 Gifts/The Bank Bribery Act 5 Bequests or Legacies 6 Fiduciary (Trust) Appointments 6 Personal Financial Responsibility 7 Employee Borrowings 7 Personal Investments 7 Securities Trading and Investment Guidelines 8 Confidential Information 12 Protecting Bank Information 13 Books and Records, Accounting Controls and Disclosures 13 Use of the Bank's Name 13 Suspicious Activity Reports 13 Bank Examination Reports 14 Disclosure of Corporate News and Information 14 Information Regarding Past and Present Employees or Directors 14 Fidelity Coverage 15 Obeying Laws and Regulations 15 Dealing with Auditors, Examiners and Legal Counsel 16 Money Laundering Activities/the Bank Secrecy Act/OFAC 16 Anti-Competitive Activities 17 Directors or Officers in Outside for Profit Companies 18 Directors or Officers in Nonprofit Companies 18 Outside Employment. 18 Solicitation And Distribution Activities 19 Advice To Customers 19 Speeches and Articles for Publication 20 Political Activities 20 Reporting Procedures 21 Disciplinary Action 22 Acknowledgement by Employee/Director 24 1 Introduction This Code of Ethical Conduct applies to all employees, officers and directors (“employee”) of Bank of Marin (the "Bank"). This Code of Ethical Conduct describes some of your responsibilities as an employee.It recognizes that personal conduct directly and indirectly reflects upon the reputation and successful business operation of the Bank. The following policies and guidelines are set forth to assist you in determining what is appropriate personal and professional conduct.The Code of Ethical Conduct does not encompass all of our expectations; you should also familiarize yourself with the Employee Handbook and other policies and procedures that are applicable to you.In general, the use of good judgment, coupled with high ethical standards, is your best guide.If you have any questions regarding this Code or the appropriateness of any action or arrangement, you should seek the advice of your department manager. The policies, rules, standards and guidelines contained in this Code of Ethical Conduct do not establish enforceable employee rights, contractual or otherwise, and do not establish an employment relationship enforceable by employees.They are not promises to employees and they are subject to change at any time without notice.Employees continue to be employed at will; the at will employment relationship shall continue unless changed in writing by the President of the Bank. Personal Conduct 1.Trustworthiness/Personal Behavior and Appearance.You should always be mindful of the Bank's position and reputation in the community.Since the success of any banking operation depends on the public's trust, it is extremely important that you conduct your personal affairs in such a way as to avoid discredit or embarrassmentto either yourself or the Bank.Your personal behavior and appearance should, likewise, be governed by both common sense and good taste.Employees are expected to provide complete and truthful information in dealing with Bank management. 2.Discrimination and Harassment.Discriminatory or harassing behavior may not only be illegal, but also precludes good customer, vendor and employee relations, all of which are essential to the success of the Bank.Therefore, the Bank's policy prohibits discriminatory conduct or harassment with respect to Bank customers, vendors, employees or the general public, based on race, color, creed, religion, gender, marital status, age, national origin or ancestry, physical or mental disability, medical condition including genetic characteristics, sexual orientation, veteran status, or any other consideration made unlawful by federal, state or local laws while conducting business for or representing the Bank in any manner. 2 Harassment includes but is not limited to:making unsolicited or unwelcome written, verbal, physical and/or visual contact with sexual overtones; making reprisals or threats of reprisals or implied threats of reprisal following a negative response to a personal invitation you issued to another employee; engaging in implicit or explicit coercive sexual behavior to control, influence or affect the career, salary and/or work environment of another employee; or offering favors or employment benefits in exchange for sexual favors. 3.Drugs and Alcohol.You may not use, possess or sell alcohol or drugs on Bank property, nor work under the influence of such substances. 4.Weapons.
